Citation Nr: 1643200	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  10-20 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for heart disease (previously claimed as myocardial infarction), to include as residual to cracked ribs. 

2.  Entitlement to service connection for heart disease, including ischemic heart disease, to include as due to herbicide exposure or residual to cracked ribs. 

3.  Entitlement to service connection for residuals of cracked ribs. 

4.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disorder (COPD) and emphysema, to include as residual to cracked ribs. 

5.  Entitlement to a rating greater than 20 percent for lumbar disc disease, to include the propriety of the reduction from 40 percent to 20 percent, effective May 1, 2011. 
6.  Entitlement to an initial rating greater than 10 percent for right lower extremity radiculopathy. 

7.  Entitlement to an initial rating greater than 10 percent for left lower extremity radiculopathy. 

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1969 to January 1971. 

A claim for service connection for a heart condition, then claimed as myocardial infarction, was previously denied by the RO in July and August 2002. Although notified of the denial, the Veteran did not appeal. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2010 rating decision in which the RO granted service connection for right and left leg radiculopathy and assigned  initial10 percent ratings, proposed to reduce the Veteran's rating for lumbar disc disease, denied service connection for emphysema, COPD, residuals of cracked ribs, and myocardial infarction, and also denied entitlement to  a TDIU. 

This appeal also arose from a January 2011 rating decision in which the RO reduced the rating for the Veteran's lumbar disc disease to 20 percent, effective May 1, 2011. 

In March 2011, the Veteran filed a notice of disagreement (NOD) with respect to each issue on appeal.  A statement of the case (SOC) was issued in September 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2011.

Because the appeal involves disagreement with the initial rating assigned following the award of service connection for right and left leg radiculopathy, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

In February 2013, the Board remanded the claims on appeal to afford the Veteran a Board video-conference hearing.  In May 2013, the Veteran testified during the requested Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  During the hearing, the Veteran clarified that, while he was previously represented by a private attorney, David Huffman, in another matter, Disabled American Veterans was his representative for the claims currently on appeal.  Notably, that organization has submitted written argument on the Veteran's behalf, and represented him during his Board hearing. 

In May 2013, the undersigned granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (a)(2)(C) (West 2014) and 38 C.F.R. § 20.900 (c) (2015).


In April 2014, the Veteran's former attorney filed a request to expedite the Veteran's claims based on homelessness.  As noted above, Attorney Huffman is not the representative of record for these matters.  Regardless, however, it is noted that the Veteran's appeal was previously advanced on the Board's docket; hence, actions taken in connection with the appeal will continue to be expedited based upon such action. 

In May 2014, the Board remanded the claims on appeal to the petition to reopen the claim for service connection for a heart disease, the claims for service connection for residuals of cracked ribs and a respiratory disorder, the claims for higher ratings for the service-connected back and lower extremity neurological disabilities, and the claim for a TDIU to the agency of original jurisdiction (AOJ) for further development.  After accomplishing further action, the AOJ continued to deny the claims (as reflected in a May 2015 supplemental SOC (SSOC)) and returned these matters to the Board for further consideration.

As regards the matter of service connection for heart disease, the Board notes, as indicated above, that service connection for a heart disease was previously denied by the RO, and this denial was not appealed.  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision on the request to reopen the claim for service connection for a heart disease-the Board has characterized that portion of the appeal as to heart disease as encompassing the first and second matters set forth on the title page.  

As for the matter of representation, as noted in the prior remand, the Veteran was previously represented by Disabled American Veterans.  However, in a June 2016 statement, the Veteran indicated that he wished to represent himself and that he no longer wished to be represented by Disabled American Veterans.  He simultaneously submitted a signed "Appointment of Veterans Service Organization as Claimant's Representative" form (VA Form 21-22), however, in which he appointed the Florida Department of Veterans Affairs as his representative (see the June 2016 VA Form 21-22).  In an August 2016 letter, the Board requested that the Veteran clarify his choice of representation and informed him that if he did not respond within 30 days, the Board would assume that he wished to be represented by the Florida Department of Veterans Affairs.  The Veteran subsequently submitted a written statement in September 2016, but he did not address his choice of representation and he has not otherwise directly responded to the August 2016 letter.  Therefore, consistent with the August 2016 letter, the Board recognizes the Florida Department of Veterans Affairs as the Veteran's .

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems.

The Board's decision reopening the claim for service connection for  heart disability is set forth below.  The expanded, de novo claim for service connection for heart disease, along with the remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In an August 2002 rating decision, the RO denied the claim for service connection for heart disease (then claimed as myocardial infarction); although notified of the denial, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

3.  Pertinent to the matter of service connection for a heart disease, additional evidence received since the August 2002 decision includes evidence that is not cumulative or redundant of the evidence of record at the time of the decision, that relates to an unestablished fact necessary to substantiate the claim, and that raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The August 2002 rating decision in which the RO denied service connection for a heart disease  is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b)-(c), 19.32, 20.200, 20.302, 20.1103 (2015).

2.  As evidence received since the RO's August 2002 denial is new and material, the requirements for reopening the claim for service connection for a heart disease are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Given the Board's favorable disposition of the request to reopen the claim for service connection for heart disease, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.

The Veteran's claim for service connection for a heart disorder (then characterized as myocardial infarction) was initially denied in a July 2002 rating decision.  The evidence then of record primarily consisted of VA and private medical records.  The RO denied the claim on the basis that the claimed disability was neither occurred in nor was caused by service.  Specifically, the RO explained that the Veteran did not have any cardiovascular disease which was at least 10 percent disabling within one year of his discharge from service.  He did not have any cardiovascular condition when examined by VA in August 1971, he was found to have a myocardial infarction in June 2001, and the myocardial infarction was not related to service.  Also, disabilities due to smoking were not compensable.  

Following the receipt of additional relevant evidence, the RO readjudicated and again denied the Veteran's claim for service connection for a heart disability in an August 2002 rating decision.  The bases for the denial were the same as those set forth in the July 2002 rating decision.  The Veteran was notified of this determination in September 2002, he did not appeal this decision.  Moreover, no new and material evidence was received during the one year appeal period following the notice of the decision (see 38 C.F.R. § 3.156(b); Bond 659 F.3d at 1362)., and no additional service records have been received at any time pertinent to the previously disallowed claim for service connection for a heart disease, warranting re adjudication of the claim (see 38 C.F.R. § 3.156(c)).

Hence, the August 2002 decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(d)(3);\; 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.  

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  

In this case, the Veteran filed a request to reopen his previously denied claim for service connection for heart disease in August 2009.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156 (a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83   (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13   (1992).

Pertinent new evidence received since the August 2002 denial includes a January 2010 statement (VA Form 21-4138) from the Veteran in which he reported that he had experienced heart problems ever since a rib injury in service.  This evidence of continuity of cardiac symptomatology in the years since service is new in that it was not presented and considered at the time of the August 2002 decision, an is not duplicative or cumulative of evidence then of record; pertains to an element of the claim that was previously found to be lacking; and raises a reasonable possibility of substantiating the claim by suggesting that the Veteran has a current heart disease which may be related to service.  See 38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   See also Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).  As explained in the remand below, the evidence triggers VA's duty to provide an examination as to the nature and etiology of the Veteran's claimed heart disease.  

As such, the Board concludes that new and material evidence to reopen the claim for service connection for heart disability has been received.  



ORDER

As new and material evidence to reopen the claim for service connection for heart disease (previously claimed as myocardial infarction) has been received, to this extent only, the appeal as to this matter is granted.


REMAND

In light of the above decision reopening  the claim for service connection for a heart disease, and review of the claims file, the Board finds that further action on the de novo claim for service connection for heart disease, along with the remaining claims on appeal is warranted.

VA is required to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (2015); McClendon v. Nicholson, 20 Vet. App. 79 (2006). .  The threshold for finding a link between current disability and service is low. McClendon, 20 Vet. App. at 83.    A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  Id.

In this case, a February 2011 VA primary care treatment note documents diagnoses of arteriosclerotic cardiovascular disease with coronary artery disease, status post coronary artery bypass graft with paroxysmal atrial fibrillation and angina pectoris, costochondritis, and COPD.  Thus, there is competent evidence of a current heart disease, a current rib/chest disability, and a current respiratory disorder.

The Veteran contends that he injured his ribs in service when he was in close proximity to exploding artillery shells while stationed in Italy.  He also claims that he was "rifle butted" many times by his drill instructor while in basic training and that he was exposed to hazardous fumes and chemicals (e.g., exhaust, smoke from burn pits, and asbestos) in service.  He has reported that rib/chest, cardiac, and respiratory problems began in service following his rib injury and that such symptoms have continued in the years since that time, but there is some evidence to the contrary.  For instance, there is no evidence of any treatment for the Veteran's claimed disabilities in his service treatment records or for many years after service and he has provided some inconsistent information concerning the history of his claimed injuries and disabilities.

Nevertheless, there is competent evidence of a current heart disease, a current rib/chest disability, and a current respiratory disorder, competent evidence of a rib injury and cardiac and respiratory problems in service, and competent assertions as to continuity of symptomatology in the years since service.  Therefore, VA's duty to obtain examinations is triggered.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159;McLendon, supra.  Such examinations are needed to obtain medical opinions as to the nature and etiology of any current heart disease, rib/chest disability, and respiratory disorder.

As for the claim for an increased rating for the service-connected back disability, a veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart, 21 Vet. App. at 508 (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)). The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The evidence suggests that the Veteran's service-connected back disability may have worsened since his last VA examination in January 2015.  For example, an April 2015 VA primary care treatment note reflects that the Veteran reported that his back pain had been getting worse during the previous 3-6 months.  Given this evidence, the Board finds that a new examination to obtain more contemporaneous medical findings is needed to assess the severity of the service-connected back disability.  See 38 C.F.R. § 5103 A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran is hereby notified that failure to report to any scheduled examination(s) without good cause, may result in denial of his claim(s)-in particular, any reopened claim or increased rating claim.  See 38 C.F.R. § 3.655(a),(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent to him by the pertinent VA medical facility.

In light of the fact that additional evidence will be obtained regarding the state of the Veteran's lower extremity radiculopathy during the VA back examination, the Board will defer adjudication of the issues of entitlement to higher initial ratings for the service-connected right and left lower extremity radiculopathy.

Prior to arranging for the Veteran to undergo VA examinations and obtaining opinions in connection with his claims, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding pertinent records.
A review of the claims file reflects that the Veteran has contended that he was exposed to herbicides in service.  For instance, he reported in a May 2011 statement and in a statement received by VA in December 2012 that he was exposed to herbicides while stationed in Hawaii.

VA has adopted specific procedures to determine whether a claimant was exposed to herbicides in locations other than the Republic of Vietnam, the Demilitarized Zone (DMZ) in Korea, and Thailand.  VA's Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Paragraph 7(a) (August 26, 2016), directs that where a claimant alleges exposure to herbicides in locations other than the Republic of Vietnam, the DMZ in Korea, and Thailand and did not provide approximate dates, location(s), and nature of the alleged exposure, a development letter is to be sent to the claimant along with the " VBMS AO- Exposure General Notice" paragraph and the claimant is to be given 30 days to respond.  If the claimant furnishes the requested information, a description of the exposure is to be furnished to the Compensation Service and a request for review of the Department of Defense's inventory of herbicide operations is to be made to determine whether herbicides were used as alleged.  If such alleged use is not confirmed by the Compensation Service, a determination is to be made as to whether the claimant provided sufficient information to permit a search by the U.S. Army and Joint Services Records Research Center (JSRRC).  If sufficient information has been provided, a request is to be sent to the JSRRC for verification of the claimant's exposure to herbicides.  If, however, the claimant fails to provide sufficient information, the claim will be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  The claim may then be decided based on the evidence of record.  Id.  

The Court has consistently held that evidentiary development procedures provided in VA's Adjudication Procedure Manual are binding.  See Campbell v. Gober, 14 Vet. App. 142, 144 (2000) (holding that VA was obligated, as part of its duty to assist, to comply with the applicable M21-1 provisions concerning service-connected death claims and remanding for compliance with that provision and applicable regulations); Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development called for by the M21-1).

The AOJ has not completed the necessary development as required by M21-1 to attempt to verify the Veteran's claimed exposure to herbicides in service.  Such development should be accomplished on remand.

In addition, the Veteran's complete service personnel records may contain information to corroborate his alleged exposure to various hazardous substances in service, including herbicides and asbestos.  Although some service personnel records have been obtained and associated with the file, it does not appear as if the complete records have been obtained.  Hence, on remand, the AOJ should attempt to obtain a complete copy of the Veteran's Official Military Personnel File.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Moreover, the claims file contains VA treatment records from the North Florida/South Georgia Veterans Health System (dated to July 2009) and the VA Medical Center in Orlando, Florida (VAMC Orlando) (dated to April 2015).  The Veteran has reported on several occasions (including on a copy of an April 2010 letter sent by VA and in a June 2010 statement) that he received relevant treatment at the VA Medical Center in Washington, DC (VAMC Washington) and the VA Medical Center in Hampton, Virginia (VAMC Hampton).  The September 2011 SOC indicates that an electronic review of records at these facilities was conducted and that the results of the review were negative for any pertinent medical records.  Nevertheless, it is unclear as to whether there were no treatment records from these facilities or whether the RO determined that any such records were not relevant.  Any outstanding VA treatment records should be associated with the file to allow for a complete review of the records.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the identified locations all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Additionally, the AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the matters on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In particular, an April 2013 VA nursing primary care note, a June 2014 VA primary care nursing note, and a December 2014 VA social work telephone encounter note reveal that the Veteran received relevant treatment from Dr. Wang and at the Florida Hospital Memorial Medical Center facilities in Ormond Beach, Florida and Daytona Beach, Florida.  A review of the claims file indicates that the Veteran's complete treatment records from these treatment providers have neither been requested nor obtained.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

Lastly, the Board points out that as a result that additional information will be obtained concerning the functional impacts of the Veteran's service-connected back and lower extremity neurological disabilities during the VA back examination, and that favorable action on any of the service connection and/or higher rating claims being remanded could favorably affect the TDIU claim.  Thus, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the other claims being remanded.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183   (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  As Board action on the claim for a TDIU would be premature, at this juncture, this matter is being remanded, as well.

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain a copy of the Veteran's complete Official Military Personnel File.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) (2015) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Complete all required development to attempt to verify the Veteran's alleged exposure to herbicides in service pursuant to M21-1, Part IV, Subpart ii, Chapter 1, Section H, Paragraph 7(a) (August 26, 2016).  All such evidentiary development must be documented in the file.

3.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include those from the North Florida/South Georgia Veterans Health System (dated since July 2009), from the Orlando VAMC) (dated since April 2015), from the Washington VAMC (dated since January 1971), and from the Hampton VAMC (dated since January 1971).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) (2015) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

4.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the matters on appeal that is not currently of record.  

Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records.  Particularly request authorization to obtain complete treatment records for a cardiac disability, a chest/rib disability, a respiratory disorder, a back disability, and a lower extremity neurological disability from Dr. Wang and the Florida Hospital Memorial Medical Center facilities in Ormond Beach, Florida and Daytona Beach, Florida, as referenced above.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matters within the one-year period).
 
5.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain information as to the nature and etiology of any current cardiac disability(ies).

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on a review of all pertinent lay and medical evidence, the examiner should clearly identify any cardiac disability(ies) currently present, or validly present at any point pertinent to the August 2009 claim (even if now asymptomatic or resolved):

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability (a) had its onset during active service;(b) was manifested within the first year following discharge from active service; or (c) is otherwise the result of a disease or injury incurred in service, to include reported chest/rib injuries in service.

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence of record and all lay assertions-to include the Veteran's assertions as to in-service injury, and as to the nature, onset and continuity of associated symptoms.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

Notably, the absence of documented evidence of complaints or treatment for a particular disability in service should not serve as the sole basis for a negative opinion.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  Also after all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain information as to the nature and etiology of any current chest/rib disability(ies).

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on a review of all pertinent lay and medical evidence, the examiner should clearly identify any chest/rib disability(ies)-to include diagnosed constochonritis-currently present, or validly present at any point pertinent to the August 2009 claim (even if now asymptomatic or resolved).

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability (a) had its onset during active service; (b) if arthritis, had its onset during the first year following discharge from active service; or (c) is otherwise the result of a disease or injury incurred in service, to include reported chest/rib injuries therein.

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence of record and all lay assertions-to include the  Veteran's reported chest/rib injuries in service, and his assertions as to the nature, onset, and continuity of associated symptoms..

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

Notably, the absence of documented evidence of complaints or treatment for a particular disability in service should not serve as the sole basis for a negative opinion.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

8.  Also after all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo a VA examination, by an appropriate physician, to obtain information as to the nature and etiology of any current respiratory disorder.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on a review of all pertinent lay and medical evidence, the examiner should clearly identify any respiratory disorder(s) currently present, or validly present at any point pertinent to the August 2009 claim (even if now asymptomatic or resolved)

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability (a) had its onset during active service; (d) is otherwise the result of a disease or injury incurred in service?

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence of record and all lay assertions-to include the Veteran's reported chest/rib injuries in service and his reported exposure to hazardous substances in service.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

Notably, the absence of documented evidence of complaints or treatment for a particular disability in service should not serve as the sole basis for a negative opinion.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

9.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo a VA examination, by an appropriate medical professional, for evaluation of his service-connected back disability.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees) on both active motion and passive motion and in both weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the thoracolumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether the Veteran has any ankylosis of the thoracolumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable. 

The examiner must identify any nerve(s) affected by the Veteran's service-connected bilateral lower extremity radiculopathy and discuss the extent, if any, of paralysis (or disability comparable to paralysis) of the nerves involved. 

The examiner should also identify, and comment upon the frequency or extent, as appropriate, of all other neurological impairment associated with the Veteran's lumbar spine disability.  The examiner should specifically inquire about the Veteran's previously reported complaints of nocturia, slow stream, and erectile dysfunction (as documented in a February 2010 VA outpatient treatment record).

Further, considering all orthopedic and neurological manifestations, findings, the examiner should also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

10.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

11.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271   (1998).

12.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the matters on appeal.

If the Veteran fails, without good cause, to report to any examination(s) scheduled in connection with the  reopened and/or increased rating claim(s), in adjudicating each such claim(s), apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence (to particularly include that added to the VBMS/Virtual VA file(s) since the last adjudication), and all legal authority (to include, with respect to each higher rating claim, consideration of whether staged rating is appropriate).

13.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit(s) requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112.  The AOJ is reminded that this appeal has been advanced on the Board's docket. 



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


